          Case 2:20-mj-12328-JBCUNITED
                                  Document 48 DISTRICT
                                       STATES  Filed 04/22/21
                                                         COURTPage 1 of 1 PageID: 210
                                                 DISTRICT OF NEW JERSEY

                                           MAGISTRATE’S COURTROOM MINUTES

UNITED STATES OF AMERICA                                :    MAGISTRATE JUDGE:      LEDA D. WETTRE
                                                        :
              v.                                             MAGISTRATE NO.:          2:20-mj-12328 & 20-mj-10333
                                                        :
                                                        :    DATE OF PROCEEDINGS:     4/22/2021
NICHOLAS BUCCIARELLI
                                                        :
                                                        :    DATE OF ARREST:     Click here to enter text.
                                                        :
PROCEEDINGS:             Bail Reconsideration Hearing

( ) COMPLAINT                                                ( ) TEMPORARYCOMMITMENT
( ) ADVISED OF RIGHTS                                        ( ) CONSENT TO DETENTION WITH RIGHT TO MAKE A
( ) WAIVER OF COUNSEL                                            BAIL APPLICATION AT A LATER TIME
( ) APPT. OF COUNSEL:    AFPD       CJA                      (X) BAIL RECONSIDERATION MOTION DENIED
( ) WAIVER OF HRG.:      PRELIM     REMOVAL                  ( ) BAIL SET:
( ) CONSENT TO MAGISTRATE'S JURISDICTION                            ( ) UNSECURED BOND
( ) PLEA ENTERED:      GUILTY    NOT GUILTY                         ( ) SURETY BOND SECURED BYCASH / PROPERTY
( ) PLEA AGREEMENT                                           ( ) TRAVEL RESTRICTED
( ) RULE 11 FORM                                             ( ) REPORT TO PRETRIAL SERVICES
( ) FINANCIAL AFFIDAVIT EXECUTED                             ( ) DRUG TESTING AND/OR TREATMENT
(X) DEFENDANT CONSENTS TO VIDEO CONFERNCE                    ( ) MENTAL HEALTH TESTING AND/OR TREATMENT
                                                             ( ) SURRENDER &/OR OBTAIN NO PASSPORT
                                                             ( ) SEE ORDER SETTING CONDITIONS OF RELEASE FOR
                                                                 ADDITIONAL CONDITIONS

HEARING(S) SET FOR:

(   ) PRELIMINARY/ REMOVAL HRG.                                DATE:
(   ) DETENTION / BAIL HRG.                                    DATE:
(   ) TRIAL:    COURT       JURY                               DATE:
(   ) SENTENCING                                               DATE:
(   ) OTHER:                                                   DATE:




APPEARANCES:

AUSA                 Samantha Fasanello, AUSA

DEFT. COUNSEL         Robert Nathaniel Agre, Retained

PROBATION

INTERPRETER
                   Language: (                    )


Time Commenced: 10:05 am
Time Terminated: 11:05 am
CD No:           Zoom
                                                                                 Kimberly Darling

                                                                                    DEPUTY CLERK
